Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 19-CV-60341-CIV-COOKE/HUNT

  OJ COMMERCE LLC; and
  NAOMI HOME, INC.,

                    Plaintiffs,

  v.


  KIDKRAFT, INC.; and
  MIDOCEAN PARTNERS IV, L.P.,

                    Defendants.

  _____________________________/

  DEFENDANTS’ MOTION TO COMPEL PLAINTIFFS’ FED. R. CIV. P. 26(A) INITIAL
                DISCLOSURE DAMAGES INFORMATION
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 2 of 8




         Defendants KidKraft, Inc. and MidOcean Partners IV, L.P. (collectively, “Defend-

  ants”) respectfully request that the Court compel Plaintiffs to comply with their initial

  disclosure obligation to produce “documents or other evidentiary material” on which

  Plaintiffs’ damages “computation is based, including materials bearing on the nature and

  extent of injuries suffered,” pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii).

         Until November 2016, Plaintiff OJ Commerce (“OJC”) was a reseller of KidKraft

  toy kitchens, with roughly $1 million in gross sales of KidKraft toy kitchens per year.

  Plaintiffs claim to have been injured when KidKraft terminated OJC as a reseller. In their

  damages disclosure, Plaintiffs seek a staggering $79 million in damages—hundreds of

  times more than Plaintiffs earned in any given year reselling KidKraft toy kitchens. Plain-

  tiffs purport to base this damage estimate on their “future projections,” including projec-

  tions for future products that they supposedly would have manufactured and sold—a

  “vintage” kitchen, a “corner” kitchen, a dollhouse, and 18 other unspecified products—

  and for sales of those products to unspecified other retailers. And yet Plaintiffs have

  refused to disclose any documents supporting such projections.                Instead, Plaintiffs

  dumped a mess of historical transactional data on Defendants, with no hint of any of the

  “future projections” on which their damage disclosure is based.

         Rule 26 requires more. Defendants are entitled to the business projections on

  which Plaintiffs’ estimate is based and materials “bearing on the nature and extent” of

  Plaintiffs’ supposed damages—including documents describing the mystery products

  and mystery retailers and the related projections supposedly underlying Plaintiffs’ dam-

  ages claim. That minimum disclosure is required so Defendants can understand the basis

  for Plaintiffs’ damage claim and test that claim in discovery. Plaintiffs’ failure to disclose

  thus frustrates the purposes of Rule 26 and hinders Defendants’ ability to take discovery.

         It is no answer for Plaintiffs to suggest that Defendants might obtain those docu-

  ments through discovery, if they ask the right questions or ask Plaintiffs to apply the right

  search terms. Plaintiffs have asserted these claims, and they served a disclosure claiming

                                                 1
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 3 of 8




  damages based on their business projections about 21 undisclosed products and an un-

  disclosed set of retailers. Rule 26 requires that they disclose any such business projec-

  tions, as well as any other documents bearing on the nature and extent of their damages.

  I.     BACKGROUND

         On February 7, 2019, Plaintiffs filed their Complaint seeking “economic damages,

  including compensatory and consequential damages.” See Complaint ¶¶ 51, 62, 71 and

  74; id. ¶ 81 (also seeking “special damages”). Yet, on May 9, 2019, Plaintiffs served Rule

  26 disclosures that failed to include any damages calculation. See S. Hvidt. Decl. Ex. 1.

  Instead, Plaintiffs summarily asserted that they had suffered “lost sales and attorney’s

  fees” and would supply an expert at trial to testify to damages. Id.

         The next day, Defendants informed Plaintiffs their disclosures were inadequate

  and asked them to comply with their Rule 26 obligation. Id. Ex. 2. Plaintiffs did not

  respond. Four days later, on May 14, 2019, Defendants followed up with Plaintiffs. See

  id. On May 17, 2019, the Parties met and conferred, during which Plaintiffs’ counsel com-

  mitted to “fulfill [their] Rule 26 obligations” and “supplement [their] disclosures by May

  30.” See id.

         On May 30, 2019, Plaintiffs supplemented their Rule 26 initial disclosures by

  providing a spreadsheet showing approximately $79 million in damages, based largely

  on “future projections” from as many as 21 products “that did not go into production.”

  See id. Ex. 3. Plaintiffs provided no documents or other evidentiary material supporting

  the numbers in their damages spreadsheet. Id.

         On June 4, 2019, Defendants sent Plaintiffs a formal letter regarding their contin-

  ued failure to comply with Rule 26 and requesting that Plaintiffs comply with Rule 26 by

  June 14, 2019 or state that no documents exist. See id. Ex. 4. Plaintiffs did not reply. See

  id. Ex. 5. When Defendants raised the issue, Plaintiffs delayed further claiming they had

  documents but could not produce them until a protective order was in place. See id. Ex.


                                               2
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 4 of 8




  6. Once the Protective Order was entered, Defendants again asked Plaintiffs to comply,

  but Plaintiffs responded that they needed an ESI Order entered. Id. After still further

  prodding, Plaintiffs claimed, finally, to produce the required documents. Id. But, in re-

  ality, Plaintiffs produced nothing but a mess of raw transactional data—hundreds of

  thousands of lines of historical transactional data that bear no apparent connection to

  their alleged damages computation. Plaintiffs have produced no business projections,

  and they have produced nothing that provides any indication about the future products

  and retail sales upon which their damage calculation is based.

  II.    LEGAL STANDARD

         Fed. R. Civ. P. 26(a)(1)(A)(iii) requires Plaintiffs to disclose their “computation of

  each category of damages” as well as “make available for inspection and copying . . .

  the documents or other evidentiary material . . . on which each computation is based,

  including materials bearing on the nature and extent of injuries suffered.” See also De

  Varona v. Disc. Auto Parts, LLC, No. 12–20714–Civ., 2012 WL 2334703, at *1 (S.D. Fla. June

  19, 2012) (“by its very terms Rule 26(a) requires more than providing—without an expla-

  nation—undifferentiated financial statements; it requires a computation, supported by

  documents”). Further, Rule 26(a)(1)(E) identifies “unacceptable excuses” for nondisclo-

  sure, specifically that “[a] party must make its initial disclosures based on the information

  then reasonably available to it. A party is not excused from making its disclosures be-

  cause it has not fully investigated the case.” Fed. R. Civ. P. 26(a)(1)(E).

  III.   ARGUMENT

         Defendants request that the Court compel Plaintiffs to produce documents or

  other evidentiary material supporting their damages computation, specifically including

  the “future projections” or other business plans for the future products or other business

  activities that form the bulk of Plaintiffs’ damages claim. The raw historical transactional

  data dumped by Plaintiffs comes nowhere close to satisfying their Rule 26 obligation.


                                                3
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 5 of 8




          Defendants are “entitled to a computation of each category of damages claimed”

  and “documentary support.” Da Realty Holdings, LLC v. Tenn. Land Consultants, LLC, No.

  2:13-CV-00191-WCO, 2015 WL 11017945, at *2 (N.D. Ga. Jan. 5, 2015) (granting motion to

  compel). Indeed, courts regularly compel plaintiffs to produce documents supporting

  Rule 26(a)(1)(A)(iii) damages estimates. 1 Courts apply Rule 26(a)(1)(A)(iii) obligations

  regardless of the complexity of the underlying claim—including in antitrust cases such

  as this one. 2




   1
       See, e.g., Pressman v. Publix Super Markets, Inc., No. 06-61350-CIV, 2007 WL 9700541, at
       *1–2 (S.D. Fla. May 3, 2007) (granting motion to compel plaintiff to produce “all doc-
       uments on which her computation of damages is based” and holding that plaintiff
       “needs to provide the defendants with an initial estimate as to their claimed damages
       and at least ‘some analysis’ of how the relevant facts lead to that dollar figure” (em-
       phasis added)); Newton v. Palm Coast Recovery Corp., No. 13-62051-CIV, 2014 WL
       293484, at *3 (S.D. Fla. Jan. 27, 2014) (requiring plaintiff to provide amended disclo-
       sures that include a calculation of damages and supporting documents); Szusterman
       v. Amoco Oil Co., 112 F. Appx. 130, 131 (3d Cir. Sept. 30, 2004) (affirming grant of a
       motion to compel where the plaintiff “did not furnish any facts or methodology based
       on which he calculated his alleged damages”).
   2
       In their meet and confer correspondence, Plaintiffs initially claimed that they do not
       have to comply with their Rule 26(a)(1)(A)(iii) obligations because they filed antitrust
       claims. See S. Hvidt Decl. Ex. 2. That is obviously wrong. See, e.g., Aetna Inc. v. Blue
       Cross Blue Shield of Mich., No. 11-CV-15346, 2012 WL 4355545, at *2 (E.D. Mich. Sept.
       24, 2012) (compelling antitrust plaintiff to update initial disclosure damages calcula-
       tion and “produce the documents or other evidentiary material on which each calcu-
       lation is based”); Gumwood HP Shopping Partners, L.P. v. Simon Prop. Grp., Inc., No.
       3:11-CV-268 JD, 2017 WL 3016385, at *2 (N.D. Ind. July 17, 2017) (holding that antitrust
       plaintiff failed to comply with Rule 26(a)(1)(A)(iii) damages initial disclosure obliga-
       tion); THX, Ltd. v. Apple, Inc., No. 13-CV-01161-HSG-DMR, 2016 WL 2899506, at *7
       (N.D. Cal. May 13, 2016) (rejecting the plaintiff's “‘early stage’ of litigation” argument
       in a complex patent case as “misplaced” because the plaintiff “was responsible for
       pre-filing investigation under Rule 11, and must have some basis for its claim for dam-
       ages”).

                                                 4
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 6 of 8




         Here, Plaintiffs seek future lost profits for products that Plaintiffs supposedly

  planned to manufacture and sell. See Complaint ¶¶ 51, 62, 71, 74 and 81; S. Hvidt. Decl.

  Ex. 3. Courts recognize that Plaintiffs’ requirement to produce documents underlying an

  initial disclosure for lost profits calculation is “especially necessary,” particularly where

  plaintiffs have no experience with the lost profits for a particular product. See, e.g., Design

  Strategy, Inc. v. Davis, 469 F.3d 284, 295 (2d Cir. 2006) (“The need for computation and

  supporting documents is especially necessary in a case like this, where the damages claim

  is for lost profits from a project of a type with which the plaintiff had little-to-no prior

  experience.”); Robinson v. Champaign Unit 4 Sch. Dist., 412 F. Appx. 873, 878 (7th Cir. 2011)

  (accord).

         Plaintiffs may argue that the summary spreadsheet and raw historical data dump

  are sufficient at this time. But that information says nothing about the future projections

  that account for most of Plaintiffs’ claimed damages. See, e.g., Design Strategy, 469 F.3d

  at 295. Indeed, Plaintiffs have not even identified the products they supposedly planned

  to sell, the retailers through which they supposedly would have sold them, or any aspect

  of their business plans. This is particularly remarkable because Plaintiffs claim damages

  beginning in 2016 and 2017—resulting from KidKraft’s termination of OJC in November

  2016. If, as Plaintiffs claim, they had projections to sell 40,000 units of some sort of prod-

  ucts in 2016 and 90,000 units in 2017 that would have been sold but-for KidKraft’s termi-

  nation of OJC in November 2016, surely there must exist business plans reflecting those

  projections. Plaintiffs should disclose those business plans and documents identifying

  the products and retailers to which the projections relate. The other possibility is that

  Plaintiffs’ disclosure is untruthful, in which case it should be withdrawn.

  III.   CONCLUSION
         Defendants respectfully request that this Court compel Plaintiffs to comply with

  their initial disclosure obligation to produce “documents or other evidentiary material”

  supporting each category of damages in their initial disclosure damages calculation.

                                                5
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 7 of 8




  DATED: July 3, 2019                Respectfully submitted,

                                     /s/ Joshua Lipton
                                     Joshua Lipton (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036-5306
                                     Telephone: 202.955.8500
                                     Facsimile:     202.467.0539
                                     jlipton@gibsondunn.com

                                     Scott K. Hvidt (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2100 McKinney Avenue, Suite 1100
                                     Dallas, Texas 75201-6911
                                     Telephone: (214) 698-3100
                                     Facsimile: (214) 698-3400
                                     shvidt@gibsondunn.com

                                     -and-

                                     Lawrence D. Silverman, Esq.
                                     Florida Bar Number: 7160
                                     Email: lawrence.silverman@akerman.com
                                     Alexandra M. Mora, Esq.
                                     Florida Bar Number: 052368
                                     Email: alexandra.mora@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street
                                     Suite 1100
                                     Miami, FL 33131
                                     Phone: (305) 374-5600
                                     Fax: (305) 374-5095

                                     ATTORNEYS FOR DEFENDANTS




                                       6
Case 0:19-cv-60341-MGC Document 34 Entered on FLSD Docket 07/03/2019 Page 8 of 8




                                CERTIFICATE OF CONFERENCE


        I hereby certify that, pursuant to Local Rule 7.3(b), I conferred with Plaintiffs about

  the relief sought herein via telephone on May 17, 2019 and July 2, 2019 and via electronic

  mail on May 10, 17 and 30, June 4, 17, 20, 26, and 28, and July 1 and 2, 2019. Plaintiffs’

  counsel informed Defendants’ counsel that they oppose the relief sought in this Motion.



                                                          /s/ Joshua Lipton
                                                          Joshua Lipton




                                  CERTIFICATE OF SERVICE


        I hereby certify that on the 3rd day of July, 2019, a true and correct copy of the

  foregoing brief was served via the Court’s CM/ECF System upon all counsel of record.



                                                          /s/ Lawrence D. Silverman
                                                          Lawrence D. Silverman
